DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application and Preliminary Amendment filed on 09/03/2020.
Claims 1-20 have been canceled, and new claims 21-40 have been added.  Currently, claims 21-40 are pending.

Priority

This application is claimed as a continuation of U.S. Patent Application No. 16/110,234 filed on 08/23/2018.  The claimed invention is sufficiently supported by the parent application as requirements under 35 U.S.C. §112(a) or (pre-AIA ) 35 U.S.C. §112, first paragraph.  Therefore, the effective filing date of this claimed invention is 08/23/2018.

Information Disclosure Statement

The Information Disclosure Statement (IDS) filed by Applicant on 09/03/2020 has been considered.  A copy of the considered IDS as initialed, signed and dated by Examiner is included with this Office action.

Remarks

Regarding claim 21, claim 21 recites a method comprising a series of steps performed with a server computer, which is directed to a process (i.e., a statutory category of invention).  In addition, claim 21 reciting a method/technique for sharing electronic content items from a first user account to a second user account is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 21 as well as its dependent claims 22-38 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 39, claim 39 recites a non-transitory computer-readable medium tangibly encoded with computer-executable instructions, which is directed to a manufacture (i.e., a statutory category of invention).  In addition, claim 39 reciting a method/technique for sharing electronic content items from a first user account to a second user account is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 39 is eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 40, claim 40 recites a computing device comprising a processor and a non-transitory storage medium (i.e., hardware component(s)), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 40 reciting a method/technique for sharing electronic content items from a first user account to a second user account is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 40 is eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 19 and 20 of U.S. Patent No. 10,769,101. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 6, 7, 19 and 20 of the earlier patent anticipate and suggest all limitations as recited in claims 21-40 of this instant application.	
Mapping of the rejection is as follows:
Instant Application				U.S. Patent No. 10,769,101
	Claims 21-24		rejected by		Claim 1
	Claims 25-26		rejected by 		Claim 2
	Claim 27		rejected by	 	Claim 1
	Claims 28-29		rejected by		Claim 3
	Claims 30-33		rejected by		Claim 6
	Claims 34-37		rejected by		Claim 7
	Claim 38		rejected by		Claim 6
	Claim 39 		rejected by		Claim 19
	Claim 40		rejected by		Claim 20

Specification

The disclosure is objected to because of the following informalities:

Regarding the first paragraph added according to Amendment to Specification in the Preliminary Amendment filed 09/03/2022, the U.S. Patent Application No. 16/110,234 has been patented, its information should be supplemented by its patent information (e.g., Patent No.).

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 24 recites the limitation "the first user" in line 2 and the limitation “the second user” in line 3.  There is insufficient antecedent basis for these limitations in the claim.

Claim 27 recites the limitation “the second user” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Other dependent claims 25-26 and 28-29 are rejected as incorporating and failing to resolve the deficiency of rejected claims 24 and 27 upon which they depend correspondingly.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-33 and 37-40 (effective filing date 08/23/2018) are rejected under 35 U.S.C. 103 as being unpatentable over Norman et al. (U.S. Publication No. 2019/0325442, effectively filed date 04/20/2018), and further in view of Dhariwal et al. (U.S. Publication No. 2019/0190875, effectively filed date 12/19/2017).

As to claim 21, Norman et al. teaches:
“A method” (see Norman et al., Fig. 2D and [0001]) comprising:
“identifying, by a server computer, a first user account and a second user account as candidates for sharing electronic content items” (see Norman et al., [0052] for determining/identifying, by financial institution and/or third-party service provider, that first account and second account are eligible to be linked (i.e., candidates for sharing data));
“generating, by the server computer, sharing instructions” (see Norman et al., [0052] for generating and sending an authorization to link the accounts (e.g., an authorization request) to one or more owners of the first account and the second account, wherein the authorization to link as disclosed can be interpreted as equivalent to sharing instructions as recited; also see Fig. 5);
“directing, by the server computer and in accordance with the sharing instructions, a selection of a number of electronic content items from the first user account according to the generated sharing instruction” (see Norman et al., [0053] based on authorization-to-link-account information (i.e., sharing instructions), shared information is identified/selected by the financial institution and/or third-party service provider, it should be noted that a content item can be interpreted as any piece of information (e.g., personal data, account data, etc.); see Fig. 5; and 
“causing, by the server computer, a copy of each selected electronic content item to be stored in a second data structure comprising a number of second electronic content items of the second user account, each copied electronic content item for access by the second user account via the second data structure” (see Norman et al., [0053] for transmitting shared information from the financial institution and/or third-party service provider to the user device and the shared information can be viewed and/or queried from the user device, wherein graphical user interface displayed on the user device and allowing access to account information of first account by the owner of the second account can be interpreted as a second data structure as broadly recited).
However, Norman et al. does not explicitly a feature of identifying users/accounts for linking/sharing based on interactions between users/accounts as equivalently recited as follows:
“the identifying comprising analyzing a number of transactions between the first user account and the second user account”.
On the other hand, Dhariwal et al. teaches a feature of identifying users/accounts for linking/sharing based on interactions between users/accounts (see Dhariwal et al., Abstract, [0023] and [0051] for identifying a member as a candidate recipient for a sharing member based on strength of relationship (e.g., number of interactions) between the member and the sharing member, wherein each member is associated with an account in a system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dhariwal et al.'s teaching to Norman et al.’s system by implementing a feature of identifying candidate users/accounts for linking/sharing based on interactions/transactions between users/accounts. Ordinarily skilled artisan would have been motivated to do so as suggested by Dhariwal et al., Abstract and [0023], that identifying/suggesting a ranked list of recommended recipients for sharing facilitates the sharing of contents.  In addition, both of the references (Norman et al. and Dhariwal et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, linking/sharing data between users/accounts.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 22, this claim is rejected based on the same arguments as above to reject claim 21 and is similarly rejected including the following:
Norman et al. as modified by Dhariwal et al. teaches:
“the number of transactions comprising at least one type of transaction” (see Normal et al., [0058] for transactions including different types of transactions (e.g., deposit, transfer, etc.); also see Dhariwal et al., [0051] for interactions between members (e.g., messaging each other)).

As to claim 23, this claim is rejected based on the same arguments as above to reject claim 21 and is similarly rejected including the following:
Norman et al. as modified by Dhariwal et al. teaches:
“the first user account and the second user account are associated with the same user or different users” (see Norman et al., [0047] wherein first account and second account may have differing, overlapping or identical account ownership; also see [0044]).

As to claim 24, this claim is rejected based on the same arguments as above to reject claim 21 and is similarly rejected including the following:
Norman et al. as modified by Dhariwal et al. teaches:
“receiving, by the server computer, permission from the first user to share content with the second user prior to causing the copy of the number of selected electronic items to be stored in the second data structure” (see Norman et al., [0044] for getting the authorization (i.e., permission) from owner(s) of accounts before linking and sharing data from accounts; also see [0053]).

As to claim 25, this claim is rejected based on the same arguments as above to reject claim 24 and is similarly rejected including the following:
Norman et al. as modified by Dhariwal et al. teaches:
“the received permission comprising an indication of information types to be shared with the second user” (see Norman et al., Fig. 5 and [0052] wherein the authorization/permission includes a listing of account information to be shared including different types of information (e.g., personal data, account data, etc.); also see [0044] for details on information to be shared; it should be noted that a request initiated from an account to link the account with other account can also be interpreted as an authorization/permission from the owner of that account).

As to claim 26, this claim is rejected based on the same arguments as above to reject claim 25 and is similarly rejected including the following:
Norman et al. as modified by Dhariwal et al. teaches:
“the received indication of information types to be shared with the second user being used in generating the sharing instructions” (see Norman et al., [0044] and [0052] wherein the authorization request (i.e., sharing instructions) is generated based on the request to link including details on information to be shared).

As to claim 27, this claim is rejected based on the same arguments as above to reject claim 21 and is similarly rejected including the following:
Norman et al. as modified by Dhariwal et al. teaches:
“receiving, by the server computer, permission from the second user prior to causing the copy of the number of selected electronic items to be stored in the second data structure” (see Norman et al., [0044] for getting the authorization (i.e., permission) from owner(s) of accounts before linking and sharing data from accounts; also see [0053]).

As to claim 28, this claim is rejected based on the same arguments as above to reject claim 27 and is similarly rejected including the following:
Norman et al. as modified by Dhariwal et al. teaches:
“the received permission comprising an indication of information types to be received by the second user” (see Norman et al., Fig. 5 and [0052] wherein the authorization/permission includes a listing of account information to be shared including different types of information (e.g., personal data, account data, etc.); also see [0044] for details on information to be shared; it should be noted that a request initiated from an account to link the account with other account can also be interpreted as an authorization/permission from the owner of that account).

As to claim 29, this claim is rejected based on the same arguments as above to reject claim 28 and is similarly rejected including the following:
Norman et al. as modified by Dhariwal et al. teaches:
“the received indication of information types to be received by the second user being used in generating the sharing instructions” (see Norman et al., [0052]-[0053] wherein the financial institution and/or third-party service provider link and share certain information between accounts based on details of information to be shared identified in the request and authorization from owners of accounts; also see [0065]).

As to claim 30, this claim is rejected based on the same arguments as above to reject claim 21 and is similarly rejected including the following:
Norman et al. as modified by Dhariwal et al. teaches:
“controlling, by the server computer, access to the copy of a selected electronic content item stored in the second data structure” (see Norman et al., [0041] wherein the third-party service provider may control access to account information of accounts).

As to claim 31, this claim is rejected based on the same arguments as above to reject claim 30 and is similarly rejected including the following:
Norman et al. as modified by Dhariwal et al. teaches:
“receiving, by the server computer, access control information” (see Norman et al., [0041] wherein account owner of financial account may grant access to information from the account); and
“using, by the server computer, the access control information in controlling access to the copy of the selected electronic content item in the second data structure” (see Norman et al., [0041] wherein the third-party service provider controls access to data shared between accounts based on the scope of access enabled by an account owner).

As to claim 32, this claim is rejected based on the same arguments as above to reject claim 31 and is similarly rejected including the following:
Norman et al. as modified by Dhariwal et al. teaches:
“controlling access further comprising:
using the access control information to control the first user account’s access to the copy of the selected electronic content item stored in the second data structure” (see Norman et al., [0041] wherein the third-party service provider controls access to data shared between accounts based on the scope of access enabled by an account owner).

As to claim 33, this claim is rejected based on the same arguments as above to reject claim 31 and is similarly rejected including the following:
Norman et al. as modified by Dhariwal et al. teaches:
“controlling access further comprising:
using the access control information to control the second user account’s access to the copy of the selected electronic content item stored in the second data structure” (see Norman et al., [0041] wherein the third-party service provider controls access to data shared between accounts based on the scope of access enabled by an account owner).


As to claim 37, this claim is rejected based on the same arguments as above to reject claim 31 and is similarly rejected including the following:
Norman et al. as modified by Dhariwal et al. teaches:
“the access control information comprising read privileges in connection with the copy of the selected electronic content item stored in the second data structure” (see Norman et al., [0053] wherein disclosure that shared information may be viewed and/or queried suggested that the shared information is associated with at least a read privilege/permission).

As to claim 38, this claim is rejected based on the same arguments as above to reject claim 31 and is similarly rejected including the following:
Norman et al. as modified by Dhariwal et al. teaches:
“the access control information is received from the first user account” (see Norman et al., [0041] wherein an account owner of financial account may grant access to information from the account).

As to claim 39, Norman et al. teaches:
“A non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions that when executed by a processor associated with a computing device perform a method comprising” (see Norman et al., Fig. 1 and [0012]):
“identifying a first user account and a second user account as candidates for sharing electronic content items” (see Norman et al., [0052] for determining/identifying, by financial institution and/or third-party service provider, that first account and second account are eligible to be linked (i.e., candidates for sharing data));
“generating sharing instructions” (see Norman et al., [0052] for generating and sending an authorization to link the accounts (e.g., an authorization request) to one or more owners of the first account and the second account, wherein the authorization to link as disclosed can be interpreted as equivalent to sharing instructions as recited; also see Fig. 5);
“directing, in accordance with the sharing instructions, a selection of a number of electronic content items from the first user account according to the generated sharing instruction” (see Norman et al., [0053] based on authorization-to-link-account information (i.e., sharing instructions), shared information is identified/selected by the financial institution and/or third-party service provider, it should be noted that a content item can be interpreted as any piece of information (e.g., personal data, account data, etc.); see Fig. 5; and 
“causing a copy of each selected electronic content item to be stored in a second data structure comprising a number of second electronic content items of the second user account, each copied electronic content item for access by the second user account via the second data structure” (see Norman et al., [0053] for transmitting shared information from the financial institution and/or third-party service provider to the user device and the shared information can be viewed and/or queried from the user device, wherein graphical user interface displayed on the user device and allowing access to account information of first account by the owner of the second account can be interpreted as a second data structure as broadly recited).
However, Norman et al. does not explicitly a feature of identifying users/accounts for linking/sharing based on interactions between users/accounts as equivalently recited as follows:
“the identifying comprising analyzing a number of transactions between the first user account and the second user account”.
On the other hand, Dhariwal et al. teaches a feature of identifying users/accounts for linking/sharing based on interactions between users/accounts (see Dhariwal et al., Abstract, [0023] and [0051] for identifying a member as a candidate recipient for a sharing member based on strength of relationship (e.g., number of interactions) between the member and the sharing member, wherein each member is associated with an account in a system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dhariwal et al.'s teaching to Norman et al.’s system by implementing a feature of identifying candidate users/accounts for linking/sharing based on interactions/transactions between users/accounts. Ordinarily skilled artisan would have been motivated to do so as suggested by Dhariwal et al., Abstract and [0023], that identifying/suggesting a ranked list of recommended recipients for sharing facilitates the sharing of contents.  In addition, both of the references (Norman et al. and Dhariwal et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, linking/sharing data between users/accounts.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 40, Norman et al. teaches:
“A computing device” (see Norman et al., Fig. 1) comprising:
“a processor” (see Norman et al., [0012] for one or more processors);
“a non-transitory storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising” (see Norman et al., [0012] for one or more memory devices storing instructions):
“identifying logic executed by the processor for identifying a first user account and a second user account as candidates for sharing electronic content items” (see Norman et al., [0052] for determining/identifying, by financial institution and/or third-party service provider, that first account and second account are eligible to be linked (i.e., candidates for sharing data), wherein any code/model for determining/identifying that the first account and the second account are eligible to be linked can be interpreted as equivalent to identifying logic as recited);
“generating logic executed by the processor for generating sharing instructions” (see Norman et al., [0052] for generating and sending an authorization to link the accounts (e.g., an authorization request) to one or more owners of the first account and the second account, wherein the authorization to link as disclosed can be interpreted as equivalent to sharing instructions as recited; also see Fig. 5);
“directing logic executed by the processor for directing, in accordance with the sharing instructions, a selection of a number of electronic content items from the first user account according to the generated sharing instruction” (see Norman et al., [0053] based on authorization-to-link-account information (i.e., sharing instructions), shared information is identified/selected by the financial institution and/or third-party service provider, it should be noted that a content item can be interpreted as any piece of information (e.g., personal data, account data, etc.); see Fig. 5; and 
“causing logic executed by the processor for causing a copy of each selected electronic content item to be stored in a second data structure comprising a number of second electronic content items of the second user account, each copied electronic content item for access by the second user account via the second data structure” (see Norman et al., [0053] for transmitting shared information from the financial institution and/or third-party service provider to the user device and the shared information can be viewed and/or queried from the user device, wherein graphical user interface displayed on the user device and allowing access to account information of first account by the owner of the second account can be interpreted as a second data structure as broadly recited).
However, Norman et al. does not explicitly a feature of identifying users/accounts for linking/sharing based on interactions between users/accounts as equivalently recited as follows:
“the identifying comprising analyzing a number of transactions between the first user account and the second user account”.
On the other hand, Dhariwal et al. teaches a feature of identifying users/accounts for linking/sharing based on interactions between users/accounts (see Dhariwal et al., Abstract, [0023] and [0051] for identifying a member as a candidate recipient for a sharing member based on strength of relationship (e.g., number of interactions) between the member and the sharing member, wherein each member is associated with an account in a system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dhariwal et al.'s teaching to Norman et al.’s system by implementing a feature of identifying candidate users/accounts for linking/sharing based on interactions/transactions between users/accounts. Ordinarily skilled artisan would have been motivated to do so as suggested by Dhariwal et al., Abstract and [0023], that identifying/suggesting a ranked list of recommended recipients for sharing facilitates the sharing of contents.  In addition, both of the references (Norman et al. and Dhariwal et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, linking/sharing data between users/accounts.  This close relation between both of the references highly suggests an expectation of success when combined.

Claims 34-36 (effective filing date 08/23/2018) are rejected under 35 U.S.C. 103 as being unpatentable over Norman et al. (U.S. Publication No. 2019/0325442, effectively filed date 04/20/2018), in view of Dhariwal et al. (U.S. Publication No. 2019/0190875, effectively filed date 12/19/2017), and further in view of Dwan et al. (U.S. Publication No. 2015/0288744, Publication date 10/08/2015).

As to claim 34, Norman et al. as modified by Dhariwal et al. teaches all limitations as recited in claim 31 including providing access control information (see Norman et al., [0041] for access rights or information regarding access granted by account owner).
However, Norman et al. as modified by Dhariwal et al. does not explicitly teaches the access control information comprising deleting/removing content items as recited as follows:
“the access control information comprising information indicating removal of the copy of the selected electronic content item from the second data structure”.
On the other hand, Dwan et al. teaches the access control information comprising deleting/removing content items (see Dwan et al., [0017] wherein privileges associated with content items include deleting content items).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dwan et al.'s teaching to Norman et al.’s system (as modified by Dhariwal et al.) by applying different types of access control information to shared information. Ordinarily skilled artisan would have been motivated to do so to provide Norman et al.’s system with an effective way to control shared information in the system.  In addition, both of the references (Norman et al. and Dwan et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, linking/sharing data between users/accounts.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 35, Norman et al. as modified by Dhariwal et al. teaches all limitations as recited in claim 31 including providing access control information (see Norman et al., [0041] for access rights or information regarding access granted by account owner).
However, Norman et al. as modified by Dhariwal et al. does not explicitly teaches the access control information comprising update privileges as recited as follows:
“the access control parameter information comprising update privileges in connection with the copy of the selected electronic content item stored in the second data structure”.
On the other hand, Dwan et al. teaches the access control information comprising update privileges (see Dwan et al., [0017] wherein privileges associated with content items include modifying content items; also see [0037] for read-write share or read-write access to a shared content item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dwan et al.'s teaching to Norman et al.’s system (as modified by Dhariwal et al.) by applying different types of access control information to shared information. Ordinarily skilled artisan would have been motivated to do so to provide Norman et al.’s system with an effective way to control shared information in the system.  In addition, both of the references (Norman et al. and Dwan et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, linking/sharing data between users/accounts.  This close relation between both of the references highly suggests an expectation of success when combined.
As to claim 36, this claim is rejected based on the same arguments as above to reject claim 35 and is similarly rejected including the following:
Norman et al. as modified by Dhariwal et al. and Dwan et al. teaches:
“the update privileges specifying synchronized update of the copy of the selected electronic content item stored in the second data structure” (see Norman et al., [0041] for access rights; also see Dwan et al., [0013] for updating/synchronizing shared content responsive to changes in the content).
















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164